DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8, 10-15, 19-21, 25, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Van Lengerich et al. (USPA 2007/0098853).
Regarding original and amended Claims 1, 10, 11, 13, 14, 29-32, Van Lengerich teaches an encapsulated product comprising solid particles having an average diameter in the claimed range, where the length to diameter ratio is also in the claimed range (Paragraphs 85-87), as Van Lengerich teaches a polyunsaturated fatty acid such as DHA or EPA (Paragraph 50), encapsulated by forming an oil in water emulsion with a film forming component, such as protein, for coating oil droplets of the oil phase, where the oil in water emulsion is mixed with at least one matrix material, a liquid plasticizer such as glycerol and an acidic antioxidant, where a formable mixture or dough is obtained where the at least one matrix material contains the acidic antioxidant and encapsulates film-coated droplets of the oil in water emulsion (Paragraphs 21, 24, 41). Van Lengerich teaches the amount of the encapsulant which may be encapsulated or embedded in the matrix may be from about 5 to about 30% by weight of the formable mixture or dough which would also be by weight of the particles, as Van Lengerich teaches the dough is extruded as particles or pellets, and Van Lengerich also teaches the oil load on the extruded pellets can be about 5-30% by weight as well (Paragraph 70), therefore teaching the claimed amount of oil droplets, and teaches the dough can be extruded through holes having a diameter of from 0.1 to 5 mm, which overlaps with the claimed average diameter, where the pellet/particle dimensions can be about 0.5mm (ID) x 0.5mm length (Paragraph 85-87), which translates to a length to diameter ratio of 1, which is within the claimed range. 
Van Lengerich teaches a plasticizable matrix material which is understood to meet the limitations of the continuous phase, as Van Lengerich teaches the matrix may be at least about 30% by weight of the final product (Paragraph 60), where the range of protein in the matrix material may range from about 5% by weight (Paragraph 60, which meets the limitation of no more than about 16% by weight of protein in the matrix/continuous phase. Van Lengerich teaches the plasticizable matrix materials can include flours, dairy proteins including sodium caseinate, pre-gelatinized starches, hydrocolloids, gums, etc. (Paragraph 59). Van Lengerich also teaches of using water, fruit juice or other aqueous plasticizer may be added to the matrix material to assist in the formation of a dough or adjust its viscosity for formability (Paragraph 55). Therefore, Van Lengerich is understood to teach or render obvious the use of the above disclosed components in amounts within the claimed range in the continuous phase of the matrix, and would be water-soluble.
Van Lengerich also teaches a matrix material comprises a plasticizable matrix material which can be a substantially non-gelatinized starch, which is understood to be a native starch as Van Lengerich teaches source of starch from grains such as corn starch, wheat, durum wheat, rice, etc. or sources of fiber including cellulose or hemi-cellulose, where such matrix materials can be in an amount of at least about 25% by weight of the final product and range up to about 98% by weight (Paragraph 62). Therefore, Van Lengerich is seen to teach and render obvious the dispersed phase including native starch or uncooked starch in amounts within the claimed ranges and in light of the starches taught, one of ordinary skill in the art would have reasonably expected the native or uncooked starch to have a granule size as claimed. In addition, since Van Lengerich teaches the claimed types of fiber which is understood to be insoluble fiber, it would be reasonably expected to behave as claimed and not be plasticized during extrusion at a temperature as claimed and would also be reasonably expected to be insoluble in water at a temperature at or below 50°C, in light of Van Lengerich teaching the claimed uncooked starch or insoluble fiber. It is noted that Applicant’s amendment to Claims 1 and 29 in that regard do not further limit the claim as Applicant appears to be using the amended limitations as a way to further describe the recited components of uncooked starch or insoluble fiber. Therefore, since Van Lengerich teaches the claimed components of uncooked starch or insoluble fiber in a dispersed phase in an amount with the claimed ranges, one of ordinary skill in the art would have reasonably expected those components to function as claimed. Applicants PG Publication (Paragraph 35) also discloses uncooked starch or insoluble fiber as meeting the requirements of the dispersed phase as recited in the amended claims.
Regarding the limitations of the encapsulated product having the claimed fineness, as set forth above, since Van Lengerich teaches a diameter for the particles or pellets at the lowest end of the range, teaches the claimed components and teaches glycerol as part of the composition, which Applicant discloses increases the fineness of the product (Paragraph 36), one of ordinary skill in the art would reasonably expect the same characteristics and functionality to also be found in the product taught in the prior art. It is also noted that Applicant’s claim is to a product and the claimed limitation of the fineness when evaluated in the claimed manner is a conditional limitation and intended use. Lastly, it is also noted that Van Lengerich teaches that the encapsulated products of the invention may be incorporated without grinding into a variety of foods and beverages, including infant formulas (Paragraph 86), therefore providing more of a reasonable expectation that the encapsulated particles of Van Lengierch would be capable of functioning as claimed.
Regarding Claim 2, Van Lengerich teaches the use of a non-aqueous mobilizing plasticizer or softener such as glycerol should be sufficient to solubilize the antioxidant and may range in amounts of about 1% by weight to about 25% by weight of the weight of the pellet/particle (Paragraphs 29 and 55), which such a range encompasses the claimed range.
Regarding Claim 3, Van Lengerich teaches an antioxidant including ascorbic acid and many of the other claimed antioxidants (Paragraph 25).
Regarding Claim 4, Van Lengerich teaches the plasticizable matrix materials can include flours, dairy proteins including sodium caseinate, pre-gelatinized starches, hydrocolloids, gums, etc. (Paragraph 59). Therefore, Van Lengerich is understood to teach the above disclosed components would be present in the continuous phase of the matrix, as claimed.
Regarding Claim 5, Van Lengerich teaches the film-forming component is water- soluble and a film-forming protein including preferred dairy proteins such as caseinate or whey protein isolates or other types of proteins including vegetable proteins or wheat proteins (Paragraph 34).
Regarding Claim 6, Van Lengerich is taken as cited above for the protein components in the continuous phase and the type of film-forming proteins, and teaches preferred dairy proteins also include whey protein isolate in the aqueous solution (Paragraphs 33 and 34), as set forth above and teaches the use of other types of protein for the film-forming proteins, such as wheat proteins or vegetable proteins. Therefore, the use of whey protein isolates in both the continuous/water soluble phase of the matrix and as the film-forming protein, or the use of another type of film-forming protein such as wheat or vegetable proteins, would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. Since Van Lengerich teaches using dairy proteins in the continuous phase/matrix and does not teach away from using whey proteins in the continuous phase/matrix and generally teaches in the aqueous solution for the film-forming protein may contain whey protein isolates, one of ordinary skill in the art would have expected a reasonable degree of success in also using whey proteins in the continuous phase/matrix as well.
Regarding Claim 8, Van Lengerich also teaches of using water, fruit juice or other aqueous plasticizer may be added to the matrix material to assist in the formation of a dough or adjust its viscosity for formability (Paragraph 55). Therefore, Van Lengerich is understood to teach the above disclosed components would be present in the continuous phase of the matrix, as claimed and that water-soluble carbohydrates would be reasonably expected to be present in the continuous/matrix in the case of the fruit juice. Van Lengerich also teaches the use of a non-aqueous mobilizing plasticizer or softener such as glycerol should be sufficient to solubilize the antioxidant and may range in amounts of about 1% by weight to about 25% by weight of the weight of the pellet/particle (Paragraphs 29 and 55), which such a range encompasses the claimed range. Regarding the limitation of substantially no protein in the continuous phase, Van Lengerich teaches the plasticizable matrix materials can include flours, dairy proteins including sodium caseinate, pre-gelatinized starches, hydrocolloids, gums, etc. (Paragraph 59). Therefore, where the flours or starches or hydrocolloids or gums were used in the matrix, the matrix/continuous phase would be reasonably expected to have substantially no protein.
Regarding Claim 12, Van Lengerich is taken as cited above in the rejection of Claim 4 for the types of matrix materials to be used and teaches optional components to be added to the matrix include fat (Paragraph 63), and are therefore not required for the composition or matrix.
Regarding Claim 15 and the limitation of the encapsulated product not containing any dairy ingredients, as set forth above, Van Lengerich teaches a variety of film-forming proteins and matrix ingredients that are not dairy-based components. Therefore, where wheat or vegetable proteins were used for the film-forming protein and other non-dairy based ingredients were used for the matrix, the encapsulated product would not contain dairy ingredients. 
Regarding amended Claim 19, Van Lengerich is taken as cited above in the rejection of Claim 1 and teaches the amount of the encapsulant which may be encapsulated or embedded in the matrix may be from about 5 to about 30% by weight of the formable mixture or dough which would also be by weight of the particles, as Van Lengerich teaches the dough is extruded as particles or pellets, and Van Lengerich also teaches the oil load on the extruded pellets can be about 5-30% by weight as well (Paragraph 70), therefore teaching the claimed amount of oil droplets. Van Lengerich teaches a plasticizable matrix material which is understood to meet the limitations of the continuous phase, as Van Lengerich teaches the matrix may be at least about 30% by weight of the final product (Paragraph 60), where the range of protein in the matrix material may range from about 5% by weight (Paragraph 60, which meets the limitation of no more than about 10% by weight of protein in the matrix/continuous phase. Van Lengerich also teaches a matrix material comprises a plasticizable matrix material which can be a substantially non-gelatinized starch, which is understood to be a native starch as Van Lengerich teaches source of starch from grains such as corn starch, wheat, durum wheat, rice, etc. or sources of fiber including cellulose or hemi-cellulose, where such matrix materials can be in an amount of at least about 25% by weight of the final product and range up to about 98% by weight (Paragraph 62). Therefore, Van Lengerich is seen to teach the dispersed phase including native starch or uncooked starch in an amount within the claimed range.
Regarding Claims 20 and 21 and the limitation of the encapsulated product having a particular Oxipres stability, Van Lengerich teaches that the readily oxidizable component, such as a polyunsaturated fatty acid, is present in the oil phase and is protected from oxidation by a film formed from the film-forming component (Paragraph 21) and also teaches that the plasticizer provides mobility for the acidic antioxidant within the matrix material in the dried pieces so that the antioxidant can react with any ambient oxygen entering the pieces before the oxygen can reach and react with the readily oxidizable component  - the acidic antioxidant neutralizes the helps in the prevention of malodorous basic compounds, such as amines of fish oil, from escaping out of the pellets (Paragraph 23).  Van Lengerich also teaches the pellets have shelf stability and the use of a polyol as plasticizer should be employed to achieve shelf stability (Paragraph 28). Therefore, in light of the above disclosure, and the fact that Van Lengerich teaches or renders obvious the claimed composition, one of ordinary skill in the art would have reasonably expected that the encapsulated product taught would possess the claimed Oxipres stability values.
The specific limitations of the stability are not met by any reference here because Applicant has chosen to describe his product with physical characteristics that are beyond measurement by this Office and as a practical matter, the Patent Office is not equipped to manufacture products and then obtain prior art products and make physical comparisons therewith. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972) at 59 CCPA 1041. Since the above reference teaches the claimed encapsulated product and the other claimed components and also detaches the use of the antioxidant and polyol aiding in achieving oxidative and shelf stability, it would be expected, absent any evidence to the contrary, that the composition would meet the claimed limitations. 
Furthermore, it has been found that “[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). MPEP 2112.V.
Regarding amended Claim 25, as set forth above, Van Lengerich teaches the film-forming component is water- soluble and a film-forming protein including preferred dairy proteins such as caseinate or whey protein isolates or other types of proteins including vegetable proteins or wheat proteins (Paragraph 34). Van Lengerich also teaches where the plasticizable matrix materials can include flours, dairy proteins including sodium caseinate, pre-gelatinized starches, hydrocolloids, gums, etc. (Paragraph 59). Therefore, Van Lengerich is understood to teach the above disclosed components would be present in the continuous phase of the matrix, as claimed, and Van Lengerich renders obvious the claimed combination of the film comprising caseinate and the plasticizable matrix/continuous phase comprising pre-gelatinized starches and substantially no whey protein.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Van Lengerich et al. (USPA 2007/0098853) in view of Anglada, et al. (EP 2792247).
Regarding Claim 7, Van Lengerich is relied upon as above in the rejection of Claims 1, 2 and 6 and is seen to render obvious the use of whey protein in the continuous phase, and teaches softeners/plasticizers including glycerol in amounts within the claimed range, but does not specifically teach where it includes inositol in an amount within the claimed range.
Anglada teaches of stable encapsulated polyunsaturated fatty acids such as those also taught by Van Lengerich (Paragraph 41) and relates to ways for masking undesired odors and for ways to improving the taste of materials containing unsaturated fatty acids (Paragraph 1). Anglada teaches that the encapsulated polyunsaturated fatty acids include an emulsion formed which also includes at least one emulsifier and plasticizer and polyhydric alcohol (Paragraphs 19 and 20), where the suitable polyhydric alcohols include glycerin/glycerol and inositol, among others (Paragraphs 120-121), where a synergistic effect of the polyalcohol on the effects of the plasticizers and/or the emulsifiers present in the emulsion, thereby stabilizing the emulsion (Paragraph 121) and teaches preferred amounts of the polyhydric alcohol in the range of 0.5-20% and more preferably 1-10% by weight (Paragraph 124). Therefore, since the prior art appears to show a functional equivalence of polyalcohols such as glycerol and inositol used in encapsulated polyunsaturated fatty acid compositions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used either of the two known polyalcohols in their art recognized capacity and preferred amounts, in order to provide the recognized effect of enhanced stability of the resulting emulsion. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Van Lengerich et al. (USPA 2007/0098853) in view of Qi et al. (USPA 2003/0044490).
Regarding Claims 9 and 10, Van Lengerich is relied upon as above in the rejection of Claim 1 and teaches a matrix material comprises a plasticizable matrix material which can be a substantially non-gelatinized starch, which is understood to be a native starch as Van Lengerich teaches source of starch from grains such as corn starch, wheat, durum wheat, rice, etc. or sources of fiber including cellulose or hemi-cellulose, where such matrix materials can be in an amount of at least about 25% by weight of the final product and range up to about 98% by weight (Paragraph 62). Therefore, Van Lengerich is seen to teach and render obvious the dispersed phase including native starch or uncooked starch in amounts within the claimed ranges. However, Van Lengerich does not specifically teach where the uncooked starch is a thin boiling starch, and in the alternative where the uncooked starch having the claimed granule size is a thin boiling starch, Van Lengerich may not specifically teach such a limitation.
Qi teaches encapsulated compositions made from emulsions comprising between about 35 to about 55% polyunsaturated fatty acids, such as those taught by Van Lengerich (Paragraph 36) and 50% of a starch matrix, where the starch based matrix is a converted starch such as a thin boiling starch, and teaches that the composition is stable over time and is especially suited for use with foods including infant formulas (Paragraphs 9-20 and 32), and that by employing conventional starches in the matrix, overall cost is reduced (Paragraph 15). Qi teaches that the thin boiling starch can be made from corn, wheat or rice and is prepared below the gelatinization temperature of the starch, thus the granules are intact and the starch product has a slightly lower viscosity compared to the non-thin boiled starch (Paragraphs 51-52). The thin boiled starch taught by Qi would also be reasonably expected to have the claimed granule size, absent any teachings to the contrary. Since Van Lengerich also teaches using starches from the same sources and teaches a matrix material comprises a plasticizable matrix material which can be a substantially non-gelatinized starch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used as the substantially non-gelatinized starch, a thin boiling starch such as the one taught by Qi in order to provide stable encapsulated polyunsaturated fatty acids which can be used in infant formula compositions. It is also noted that Applicant does not disclose any particular unexpected benefit associated with the use of thin boiling starch specifically.

Response to Arguments
Applicant's arguments filed 1/4/2022 have been fully considered but they are not persuasive for the following reasons. Applicant argues that the prior art of Van Lengerich does not reasonably teach protein in an amount no more than 16% by weight of the particle. The Examiner respectfully disagrees because, as previously set forth, Van Lengerich clearly provides for protein levels no  more than 16% by weight. Applicant argues that Van Lengerich teaches wide ranges of amounts of materials that can be used in the encapsulated products and discloses a range of materials for the non-plasticizable matrix that would not work in the present invention. However, the Examiner notes that Applicant’s claims also recite wide ranges, and Van Lengerich discloses ranges that clearly meet the ranges recited by Applicant’s pending claims. It is also noted that certain non-plasticizable matrix materials like non gelatinized starch, which meets the limitation of an uncooked starch can be used for quickest release rates and can be used in amounts of at least 60% by weight, which this more specific disclosure meets the amount of uncooked starch recited in the claims (Paragraph 62-63). Therefore, while Van Lengerich does teach various components that may not fall within the scope of the claims for the non-plasticizable matrix component, Van Lengerich teaches components such as the non-gelatinized starch that clearly meet the limitation as claimed and can be used in amounts that is within the claimed range for the disclosed purpose of increase release rate of the encapsulated active. Therefore, the use of one of the claimed components such as the non-gelatinized starch/uncooked starch, as the non-plasticizable matrix component in an amount within the claimed range, would have been obvious to one of ordinary skill in the art before the effective filing date of the invention. 
Applicant also argues that the claimed encapsulated product has a particular composition in order to have the claimed fineness as claimed, in order to be suitable for infant formula. It is not entirely clear to the Examiner what aspect of the claimed composition allows for the claimed fineness. However, as previously set forth by the Examiner, the following points are noted, which provide one of ordinary skill in the art with the reasonable expectation that the encapsulated product taught in the prior art would possess the claimed fineness. As previously established, since Van Lengerich teaches a diameter for the particles or pellets at the lowest end of the range, teaches the claimed components and teaches glycerol as part of the composition, which Applicant discloses increases the fineness of the product (Paragraph 36), one of ordinary skill in the art would reasonably expect the same characteristics and functionality to also be found in the product taught in the prior art. It is also noted that Applicant’s claim is to a product and the claimed limitation of the fineness when evaluated in the claimed manner is a conditional limitation and intended use. Lastly, it is also noted that Van Lengerich teaches that the encapsulated products of the invention may be incorporated without grinding into a variety of foods and beverages, including infant formulas (Paragraph 86), therefore providing more of a reasonable expectation that the encapsulated particles of Van Lengerich would be capable of functioning as claimed. 
Applicant argues that the prior art of Van Lengerich does not teach any level of criticality associated with the amounts of soluble and insoluble matrix components in the disclosed encapsulated product. The Examiner could argue that there does not appear to be an element of criticality with Applicant’s claims either with regard to amounts of the continuous/soluble and dispersed/insoluble matrix components, in light of the broad ranges recited for both matrix components and the fact that the matrix can have either a higher amount of the continuous phase and a lower amount of the dispersed phase, or a higher amount of the dispersed phase and a lower amount of the continuous phase.  Therefore, the Examiner questions the criticality of Applicant’s claimed composition as well and the relative amounts of the components to make up the matrix.  Applicant may have some allowable subject matter with regard to a particular combination of components or a particular composition that can successfully pass the claimed fineness test but the claims would have to be narrowed to more closely reflect such compositions that achieve the unexpected benefits and that the unexpected results need to be within the scope of the claimed invention. Therefore, for the reasons discussed above, the Examiner is not persuaded by Applicant’s assertions of patentability of the claims as pending and the office action is made final and deemed proper at this time. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        6/15/2022